DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response(s) filed on September 10, 2021 has been entered and made of record.  

Response to Amendment
Claims 1, 9, 10, and 17 have been amended.  Claims 8 and 16 have been canceled, and claims 21 and 22 have been added.  Claims 1-7, 9-15, and 17-22 remain pending.  

Applicant’s arguments and/or amendments to the claims have overcome each and every claim rejection under 35 USC 102 previously set forth in the Office Action mailed July 8, 2021.  Accordingly, the claim rejection(s) under 35 USC 102 as articulated therein are withdrawn, and the claims are in a condition for allowance.  

Allowable Subject Matter
Claims 1-7, 9-15, and 17-22 are allowed.  

The following is an Examiner’s statement of reasons for allowance:  

With regard to independent claims 1, 9, and 17, the prior art of record does not appear to disclose, or fairly teach to one of ordinary skill in the art, “invalidating, by the security chip, the service key after a preset time period; and resending, by the security chip, a request for obtaining a new service key to the key management service to obtain the new service key from the key management service”, within the scope and context of the claimed invention.  With regard to claim independent claim 10, the prior art of record does not appear to disclose, or fairly teach to one of ordinary skill in the art, “wherein before the sending a request for obtaining a service key to the key management service, the operations further comprise: sending a migration certificate to the key management service, wherein the migration certificate is stored in the security chip and is configured for identity authentication of the security chip such that the key management service authenticates the migration certificate”, within the scope and context of the claimed invention.  

Claims 2-7, 11-15, and 18-22 are each dependent from one of claims 1, 9, 10 or 17, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
September 20, 2021